DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-10 and 12-18 are allowable over the prior art of record. The closest prior art of record Agrawal (Publication Number 20070186068), teaches partial snapshots of data from multiple destination storage device merged into a single snapshot and recovery and recoverable application data at consistency point (see Agrawal, paragraphs [0128],[0154],[0201],[0216]). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “in response to receipt, by a backup server, of a backup notice from a node, transmitting by the backup server to the node, a confirmation that a slot in an accounting system has been reserved by the backup server; merging, by the backup server, a plurality of partial backups together with any data present in the slot so as to create or modify a cumulative backup in the slot, and one of the partial backups comprises data generated at the node”, and similarly in independent claim 10.
Dependent claims 2, 4-9 and 12-18 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198